Title: To Thomas Jefferson from William Clarke, 27 March 1807
From: Clarke, William
To: Jefferson, Thomas


                        
                            Sir,
                            Meadville Pennsa. March 27th. 1807
                        
                        In few places within the United States have the partisans of Aaron Burr, been more warm and pertinacious than
                            in the village of Meadville in Pennsylvania
                        Amongst this class a Bartholemew White was found hardy enough to attempt enlisting men for that expedition,
                            and to declare on all occasions, even down to the present time, his adherence to Burr, and the support he would give him.
                            Five witnesses have deposed to these facts before David Mead & William Clarke, two of the Judges of the court of common
                            Pleas for Crawford County who have bound White in a recognizance of four thousand Dollars to appear before the circuit
                            Court in Philadelphia on the 11th of April next—The Witnesses are also recognized to appear there. The Act of congress
                            provides that witnesses before the Circuit Court shall have the same wages in the different States, that are allowed in
                            the superior Courts of the States—In Pennsylvania the wages of a witness attending the supreme Court is fifty Cents per
                            diem. This is no compensation to a person for travelling between seven and eight hundred miles, and who must delay some
                            time in a city where accomodations are dear, and who must be absent from his family four or five weeks. The fifty cents is
                            the whole compensation for every day’s attendance, in going to and returning from Court, no mileage being allowed.
                        Some of the Witnesses who are bound to appear against White are really very poor, and unless assisted or
                            furnished with money by private individuals will be unable to go even the tenth of the distance to Philadelphia—Here is a
                            very great difficulty, and unless remedied in some way, the greatest crimes may be committed against the United States and
                            no man will inform of them, unless he be wealthy as well as patriotic. The wages for a witness attending in the State
                            Court is a very improper measure for the Witness attending before the circuit Court, for in the State court the witness is
                            never taken out of the County where the offence is committed; but in the circuit court he is taken from one end of the
                            State to the other as occasions make it necessary—We entreat your Excellency to consider of the situation of those people
                            who for the safety, in some measure, of their Country are compelled to abandon at this time their pursuits and
                            occupations, and attend Court at such a distance and such expence, upon fifty Cents per diem, and if there be any of
                            discretionary application of money entrusted to the executive, that can be applied to their relief, you will therefore be
                            pleased to cause instructions to be sent to the marshall of this district, as speedily as possible, to afford it.
                        We are your Excellencys most obedt servts.
                        
                            William Clark
                     
                            David Mead
                     
                            Patk. Farrelly
                     
                        
                    